Dewey, J.
1. The defendant insists that the mortgage to the plaintiffs was not duly executed, so as to be effectual to secure a partnership debt or liability of Swain & Co. There is no signature by Bullard, the other partner, and no authority is shown on behalf of the agent who acted as attorney in the signature of Bullard’s name; and this would be fatal, if the separate signature of each of the partners was necessary to give validity to the mortgage. But this is not necessary. One partner is competent to transfer personal property by way of mortgage, by executing such mortgage in the partnership name; and as such mortgage requires no seal, the addition of a seal by one partner did not vitiate the conveyance. This mortgage, having been executed by one of the partners in the name of both, and being on the face of it a security given for a partnership debt, is well executed, and the further attempted execution of it, though ineffectual as a further execution by Bullard, does not divest it of its legal character.
2. The defendant contends that the effect of the prior mortgage to Carney, and his acts under it, were such as to vest in Carney the right to the money held by the defendant, and which the plaintiffs demand in this action. This was a mortgage of one eighth of the brig; and the defendant insists that this mortgage, accompanied by the taking of formal possession by Carney, in the manner stated in the report of the case, transferred to Carney .all the interest that Swain & Co. had in the cargo and catchings during the subsequent voyage.
We do not understand that a mortgagee of a ship, who is not in possession, is necessarily connected with or answerable foi *249Mitfits, or entitled to the earnings of the ship. The mortgagee might have taken possession of her, and insisted upon his right to retain possession. He might have insisted upon his right to cooperate in fitting her out, and to participate in her earnings. But not having done so, and contenting himself with a mere formal entry, and allowing others to fit her out, and to act osten - sibly as the owners of cargo, catchings and profits, their interest in the earnings made by the voyage might be well transferred in mortgage, to secure others for liabilities or for advances made by them. The secret entry made by Carney, without giving notice thereof to the mortgagors, or to the other part owners, was nugatory and void, and no rights attached by reason of it.
The defendant holding the avails of the earnings of the voyage, for distribution, the plaintiffs may well recover, in the present action, the amount they are entitled to, as mortgagees thereof, by virtue of their mortgage covering the cargo and catchings.

Exceptions overruled.